Case 18-09108-RLM-11     Doc 837 Filed 11/18/19 EOD 11/18/19 16:42:00             Pg 1 of 2
                        SO ORDERED: November 18, 2019.




                        ______________________________
                        Robyn L. Moberly
                        United States Bankruptcy Judge




                       UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION


IN RE:                                    )
                                          )
USA GYMNASTICS ,                          )       CASE NO. 18-09108-RLM-11
                                          )
                                          )
                     Debtor.              )

         ORDER ON COMMUNICATION FROM CLAIMANT #144 AND #540

On August 19, 2019, this Court sustained the trustee’s objection to general unsecured
claim #144 and sexual abuse claim #540, filed by the same claimant. Pursuant to
previous orders of this Court concerning the filing of claims, the name of the claimant is
protected from public disclosure and for purposes of this order the Court refers to the
claimant as “Claimant”. As the Court’s order sustaining the trustee’s objection notes,
Claimant participated in the hearing on the trustee’s objection by phone.
On September 3, 2019, Claimant sent an email with attachments to a Courtroom
Deputy. An email is not the proper way to file a pleading with the Court. Therefore, the
Bankruptcy Clerk did not docket the email in this case or treat it as a pleading. The
Court confirms that treatment was correct.
On September 17, 2019, the Court received by U.S. mail from the Claimant a printed
copy of the email and attachments. The email is not signed by the Claimant as required
by Fed.R.Bankr.P. 9011. Furthermore, the documents attached contain many personal

                                              1
Case 18-09108-RLM-11       Doc 837    Filed 11/18/19    EOD 11/18/19 16:42:00       Pg 2 of 2



identifiers, in violation of Fed.R.Bankr.P. 9037. Again, the Clerk did not treat the email
and documents as a pleading. The Court confirms that treatment was correct.
The Court has been advised by the Clerk that, since September 3rd, Claimant has
continued to email and call Clerk staff, apparently seeking Court action on her original
email. The Court has directed the Clerk to file in this case an electronic version of the
paper copy of the email and related documents as a sealed document.


The Court now ORDERS as follows:
1. The documents submitted by Claimant and docketed as Letter/Correspondence are
STRICKEN.
2. Clerk and Court staff shall not respond to emails or telephone calls from Claimant.
3. No document submitted by Claimant shall be docketed in this case except at the
direction of a Judge.
4. Claimant is admonished to comply with the Federal Rules of Bankruptcy Procedure
and this Court’s local rules if documents are submitted to the Clerk in the future.
                                            ###




                                             2
